703 N.W.2d 473 (2005)
PEOPLE v. O'DONNELL.
No. 128587.
Supreme Court of Michigan.
September 23, 2005.

Application for Leave to Appeal
SC: 128587, COA: 252567.
On order of the Court, the application for leave to appeal the April 19, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE defendant's armed robbery conviction. The decisions in People v. Randolph, 466 Mich. 532, 648 N.W.2d 164 (2002), and People v. Scruggs, 256 Mich.App. 303, 662 N.W.2d 849 (2003), are to be given limited retroactive effect, applying only to those cases pending on appeal in which the issue was raised and preserved. People v. Cornell, 466 Mich. 335, 367, 646 N.W.2d 127 (2002); People v. Pasha, 466 Mich. 378, 384, 645 N.W.2d 275 (2002).
CAVANAGH and KELLY, JJ., would grant or deny leave to appeal.